UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6356



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BERNARD CALVIN COLEMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
96-178-S, CA-99-322-S)


Submitted:   October 21, 1999             Decided:   October 27, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Keith Eric Golden, GOLDEN & MEIZLISH CO., L.P.A., Columbus, Ohio,
for Appellant. James G. Warwick, OFFICE OF THE UNITED STATES AT-
TORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bernard Calvin Coleman seeks to appeal the district court's

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court's opin-

ion and find no reversible error.    Accordingly, we deny Coleman's

motion for a certificate of appealability and dismiss the appeal on

the reasoning of the district court. See United States v. Coleman,

Nos. CR-96-178-S; CA-99-322-S (D. Md. Feb. 8, 1999).*   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




     *
       Although the district court's judgment is marked as “filed”
on February 5, 1999, the district court's records show that the
judgment was entered on the docket sheet on February 8, 1999.
Pursuant to Fed. R. Civ. P. 58 and 79(a), we consider the date the
judgment was entered as the effective date of the district court's
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                 2